Citation Nr: 0019892	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1992, which declined to reopen previously denied 
claims for service connection for the disabilities at issue.  
In April 1996, the Board determined that new and material 
evidence had in fact been received sufficient to reopen all 
of the veteran's claims, and remanded the case to the RO for 
additional development.  In January 1998, the Board entered a 
decision in the case, denying the appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court").  In response to a joint motion 
filed by the parties, the Court issued an Order in May 1998, 
which vacated the Board decision and remanded the case to the 
Board.  Pursuant to the joint motion, in September 1998, the 
case was remanded to the RO for development in accordance 
with the joint motion.  The case was again remanded for 
compliance with the joint motion in January 2000.  For 
reasons to be discussed, further development is required 
regarding the second and third issues.


FINDINGS OF FACT

1.  Pes planus unequivocally existed prior to service.

2.  Pes planus increased in severity in service.

3.  There is no evidence that the increase in severity was 
due to natural progress.



CONCLUSION OF LAW

Bilateral pes planus was aggravated in active wartime 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records are unavailable in this case, and the 
records obtained from the Surgeon General's Office (SGO) do 
not reflect any relevant treatment.  Similarly, various 
administrative records submitted in support of the veteran's 
claim, including morning and sick reports and orders, do not 
suggest the presence of flat feet in service.  However, such 
records would not be expected to show any such disabilities 
and the absence of any such evidence is not considered to be 
evidence against the veteran's claim.  

Subsequent to service, the veteran initially filed a claim 
for service connection for his feet, his knees, and a back 
injury in August 1988.  In numerous statements received since 
that time, as well as in testimony presented at a hearing 
before a hearing officer in February 1990, in connection with 
a previous appeal, the veteran related that he had flat feet 
prior to service which were asymptomatic.  He maintained that 
his feet began bothering him during the forced marches, guard 
duty, and hikes during basic training.  He first sought 
treatment at Fort Lawton, after basic training, and was 
eventually reassigned to the motor pool, due to problems with 
his feet, and a medical limitation of one-half hour on his 
feet at a time.  He was still on his feet a lot, however, and 
he volunteered to go to Korea.  In Korea, his job was just to 
drive trucks, which was not so problematic on his feet.  
After his return from Korea, prior to discharge, he could 
barely make it through a formation, due to pain in his feet.  
He states that he did not have a separation examination.  
After service, he first sought treatment at a VA facility in 
the early 1960's.  He again sought treatment in about 1975.  

[redacted] wrote, in October 1988, that he had served 
with the veteran at Fort Lawton, Washington, and that he 
recalled that the veteran went on sick call several times for 
"aggravated physical trouble" with his feet.  He was given 
limited time on his feet, and assigned to the motor pool.   
[redacted] wrote, in September 1988, that he distinctly 
remembered that after the veteran completed basic training he 
had an "aggravated physical impairment" with his feet, and 
that he had been assigned to a non-combat unit as a heavy 
equipment operator, instead of the infantry, due to his foot 
disability.  

Several letters from D. J. Myers, D.P.M., dated from December 
1988 to September 1993, reflect his treatment of the veteran 
during that time period.  On the initial evaluation, the 
veteran reported a history of flat feet since service.  On 
examination, he had a severe flat foot deformity.  He also 
pointed out that as a reserve military podiatrist, the 
veteran would be medically discharged under today's 
standards.  He also attested that the flat feet would have 
been a problem that the veteran would have had in 1951 or 
1952, when he was in service, and that it would have given 
him a great deal of difficulty.  

Several statements were also received from K. Moore, D.C., 
regarding his treatment of the veteran from June 1991 to 
January 1997.  In June 1991, the veteran complained that he 
had had foot problems his whole life, and that his foot, as 
well as back, problems had been gradually getting worse over 
the last several years.  Examination disclosed severe pes 
planus, with some bony abnormalities along the first 
metatarsal of the right foot, thought to be callous formation 
due to the pes planus deformity.  In September 1993, he wrote 
that he had examined a picture of the veteran purportedly 
taken when he was in basic training, and that this picture 
showed that he was already demonstrating a severe pes planus 
in the left foot.  In March 1996, Dr. Moore described the 
characteristics of pes planus, noting that the veteran's pes 
planus was characteristic of the congenital type, which had 
been undoubtedly worsened by military duties.  He felt that 
the veteran never should have been accepted into the 
military.  

An examination conducted for the Social Security 
Administration in October 1991 revealed that the veteran 
complained of pain in his feet since 1952, as well as pain in 
his back and knees.  Examination disclosed severe flat feet.  
A Social Security disability determination dated in November 
1991 noted his disabilities to be severe bilateral pes planus 
and obesity.

VA outpatient treatment records dated in June and July, 1993, 
show that the veteran complained of flat feet which he stated 
he had had since service.  Examination disclosed very flat 
feet.  

Correspondence from R. D. Lundeen, D.C., dated in November 
1993 and May 1996, was to the effect that he had treated the 
veteran since 1975 for back pain, and that the veteran also 
had severe pes planus.  He felt that the inservice photograph 
of the veteran showed external rotation of the feet and legs, 
and that the stress of military activities could have 
aggravated or worsened his condition.  His treatment records 
were also submitted, and show treatment on several occasions 
from 1975 to 1996, primarily for back pain, although foot 
pain was noted on one occasion in 1977.

J. M. McKenzie, M.D., wrote, in October 1993, that he had 
examined the veteran that day, and the photograph taken in 
service.  He stated that his interpretation of the photograph 
was that it showed a soldier wearing boots with his feet 
externally rotated in a standing position, but that he could 
not say the individual had flat feet at that time.  
Currently, he had severe flat feet with a valgus forefoot and 
hind foot and a complete loss of the longitudinal arch of his 
foot.  "There [was] no concrete evidence for [him] to 
determine that the [veteran] definitely had worsening of his 
flat feet or a significant contribution from his three years 
in service that significantly altered the natural history of 
his flat feet deformity, which he most likely had going into 
the service."  He pointed out that, not having examined him 
pre-1951 and post-1954, he could not determine that his 
condition was in fact worsened from his military tour of 
duty.  

D. E. Bright, D.P.M., wrote, in November 1993, that he had 
examined the veteran that day, and examined pictures of the 
veteran taken while he was in service; that the veteran had a 
definite severe pes planus deformity; but that he could not 
specifically say whether the pes planus was caused by service 
or not, but that a severe case of pes planus such as the 
veteran's usually took years to develop, and that it could 
possibly have been caused or at least aggravated by service 
duty.  

J. W. Gray, D.P.M., wrote, in June 1995, that the veteran had 
congenital pes planus, which was a rigid flat foot condition 
which was present at birth, and continued to be problematic 
throughout life.  He stated that although he had not examined 
the veteran prior to service, he could state that the 
condition was hereditary and was present prior to service, 
and that it definitely could have been aggravated by his tour 
in service.  

According to a May 1996 letter from S. S. Pirotta, D.P.M., 
the veteran had a congenital flat foot deformity which was 
not the accepted protocol for acceptance into service at the 
time of his service.  He noted that the veteran served 17 
months in combat in Korea, and spent a significant amount of 
time marching with a full pack, which would have aggravated 
his flat foot deformity.  

In October 1996, the veteran underwent a VA examination, 
which disclosed markedly pronated flat feet, accentuated upon 
standing.  Manipulation of the veteran's feet was described 
to be without particular pain.  The diagnosis was flexible 
flat feet, which the examiner felt was inherited and became 
symptomatic when he stressed them in service.  When he rested 
up, the pain went away, and after service, when he was on his 
feet, he experienced pain, but not when he was off of his 
feet.  He did not think that service aggravated the flat 
feet; it caused him to have pain, but, upon resting up, he 
returned to his preinjury condition.  

In October 1996, the veteran was examined by C. A. Raben, 
M.D., who noted that the veteran had marked pes planus, and 
that "[s]hould he have had congenital flat feet, as he is 
claiming, marches such as he had been involved in would cause 
marked exacerbation."  

R. R. Pinkerton, D.P.M., wrote, in January 1997, regarding 
his evaluation of the veteran that month, at which time the 
veteran gave a long history of foot pain which started during 
his military service in the early 1950's.  During the next 40 
years, he gave a history of seeing multiple doctors, both 
military and private, with treatment resulting in temporary 
to no relief.  Examination of the feet revealed two inflamed 
areas on the plantar medial aspect of both feet with 
keratotic lesions.  The navicular and medial cuneiform were 
abnormally positioned and forced to bear weight, which had 
resulted in weakened ligamentous structures.  X-rays revealed 
multiple faults in the mid tarsal joint.  The calcaneus had 
no elevation and the talus rotated medialward.  He had a 
"near classic case of congenital pes planus."  

In January 1999 a VA examination was conducted, without the 
claims file for review.  The veteran related that he had flat 
feet prior to service, but that they had not given him any 
trouble.  He entered service in 1951, and, according to 
copies of his physical profile that he brought with him to 
the examination, his profile was designated as C.  He 
remained in a class C until discharge, and a copy of a 
discharge paper stated that his profile at that time was 1-C.  
He stated that he had had a great deal of difficulty with his 
feet during basic training.  On examination, he had bilateral 
pes planus with rigid hind foot, and degenerative arthritis 
in the mid and hind foot, secondary to the pes planus.  Based 
on X-ray evidence, the examiner felt that the foot was 
originally a congenital flat foot and that the rigors of 
military service would have been difficult although he was 
unable to estimate the changes that occurred after 1951.  

In March 1999, the claims file was reviewed by the examining 
physician, and an addendum prepared.  The examiner found that 
the veteran had rigid pes planus, which was a combination of 
congenital or developmental factors.  He felt that the C 
profile indicated pre-existing pes planus.  The examiner 
prepared another addendum in February 2000, to answer 
additional questions posed by the Board in the January 2000 
remand.  Again, the claims file was available for review.  
The examiner stated that he was unable to tell whether the 
foot was congenital or developmental.  He felt that it would 
be speculative to assume that the degree of rigidity 
presently shown was present at the time of induction. He felt 
that no inference could be drawn from the picture of the 
veteran in service, although he felt that the veteran's 
statement that his flat feet had been "present at birth" 
was significant.  He stated that his opinion was that the 
veteran had a congenital predisposition and added to his 
predisposition were the effects of usage on a mechanically 
defective foot.  He was unable to state unequivocally whether 
the veteran's pes planus pre-existed service.  Nevertheless, 
he stated that "[i]t is likely that the symptoms in the 
patient's feet were aggravated by demands of military 
service."  Concerning whether the pes planus, if pre-
existing, underwent a permanent increase in severity during 
service, the examiner noted that he believed the veteran's 
statement as to pre-existence.  It was likely that his 
symptoms increased during service but he was unable to state 
without speculation that the bone deformity underwent a 
permanent increase in severity during service.  

Analysis-Well-Grounded Claim

As a threshold matter, it must be determined whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim; that is, one which is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  In general, a well-grounded claim for service 
connection requires competent evidence of (1) current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  Maxson v. 
West, 12 Vet.App. 453 (1999); Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

The veteran has numerous current medical diagnoses of pes 
planus, satisfying the first element.  He has stated, on 
numerous occasions, that he had flat feet prior to service.  
The Court has stated that the existence of pes planus is an 
"observable condition" for which the veteran is competent 
to provide evidence.  Falzone v. Brown, 8 Vet.App. 398 
(1995).  Accordingly, preexistence is not in dispute, and, 
since this case involves a preexisting disorder, the second 
element requires competent evidence of an increase in the 
severity of a disorder in service.  Maxson.  Although the 
veteran is competent to state that his symptoms increased in 
severity, he is not competent to state the underlying 
disorder was aggravated; such a determination requires 
medical expertise.  Routen v. Brown, 10 Vet.App. 183 (1997).  
However, in this case, there are no service medical records 
available.  

The post-service medical evidence includes several statements 
declaring that it is possible that the veteran's pes planus 
was aggravated in service.  In addition, Dr. Moore, in a 
March 1996 statement, asserted that his pes planus had been 
undoubtedly worsened by his military duties.  Dr. Pirotta 
stated that the veteran's active service would have 
aggravated his flat foot deformity.  Finally, the VA examiner 
in February 2000 opined that it was likely that his symptoms 
increased during service.  For purposes of determining 
whether the claim is well-grounded, these statements satisfy 
the second element, aggravation in service.  

Concerning the third element, a nexus, the Court has held 
that the veteran's statements regarding continuity of 
symptomatology as to pes planus are sufficient to establish 
that element.  Falzone; 38 C.F.R. § 3.303(b) (1999).  Thus, 
the claim is well-grounded.  

Analysis-Merits

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The veteran 
has not asserted that any records of probative value that may 
be obtained and which have not already been associated with 
his claims folder are available, and the relevant facts have 
been properly developed to the extent feasible.  In this 
regard, the veteran's service medical records are 
unavailable, and, in such cases, the Board has a heightened 
duty to assist and obligation to explain its findings and 
conclusions.  Cuevas v. Principi, 3 Vet.App.  542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The VA 
has attempted to obtain relevant records from all possible 
sources, and satisfied this heightened duty to assist.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  Where a preservice 
disability underwent an increase in severity during service, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b) (1999).  A 
discussion of the merits involves weighing the positive and 
negative evidence, and assessing the credibility of the 
evidence.  If the evidence supports the claim or is in 
relative equipoise, the veteran prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

As has been noted, service medical records are unavailable in 
this case, and SGO records do not reflect any relevant 
treatment.  Regarding whether the veteran had congenital flat 
feet in service, it should be noted that congenital or 
developmental pes planus as such is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.57 (1999).  Thus, to the extent, if any, that 
the veteran has a congenital flat foot deformity, such is not 
service-connectable.  However, service connection may be 
granted for aggravation or super-imposed disability occurring 
during service.  See O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 
45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 
(1990) (distinguishing between congenital or developmental 
defects, for which service connection is precluded by 
regulation, and congenital or hereditary diseases, for which 
service connection may be granted).  Since preexistence has 
been conceded, the analysis is therefore the same; regardless 
of whether the preexisting pes planus was congenital or 
acquired, the issue is whether such disorder was aggravated 
in service.  

Although the veteran has stated on several occasions that he 
served in combat, his DD Form 214 and other administrative 
records do not show any awards, decorations, or other 
evidence which would confirm that he served in combat.  In 
addition, in a lay statement submitted on the veteran's 
behalf, it was noted that the veteran was not assigned to a 
combat position because of his feet.  Consequently, combat 
participation has not been established, and the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not for application.  

As has been mentioned, in this case, there is no service 
medical evidence.  In addition, there is no contemporaneous 
post service evidence, medical or otherwise, which 
specifically shows flat feet until the veteran's original 
claim was filed in 1988.  At that time, and on numerous 
subsequent occasions, the veteran stated that he had flat 
feet which began to be symptomatic in service.  He obtained 
statements from individuals acquainted with him during 
service, who recalled that he had problems with his feet 
during service, which resulted in his transfer to the motor 
pool.  

In addition to lay statements, the veteran has submitted 
numerous medical statements, summarized above, in support of 
his claim.  However, none of these practitioners examined the 
veteran until many years after service; the earliest 
contemporaneous mention of the feet is in 1977; and the 
earliest diagnosis of pes planus is in 1988.  Although it is 
obvious from these reports that pes planus had been present 
for a considerable period of time prior to 1988, there is 
less consensus on whether the veteran's period of service in 
the early 1950's was reflective of aggravation of the 
disability.   

The lay statements, as well as the veteran's history, are 
competent to provide testimony that the veteran had problems 
with his feet, but cannot be used to determine whether there 
was aggravation of symptoms during service, a determination 
that requires medical expertise.  Routen.  Moreover, all of 
the statements must be weighed in conjunction with the other 
evidence of record, and it must be noted that the fact that 
the statements were made a minimum of 34 years after the 
events in question will be taken into consideration in 
weighing the evidence.  

The majority of the medical statements conclude that it is 
possible that service could have aggravated his disability.  
However, such language, alone, is too speculative to provide 
the sole medical basis for a grant of service connection.  
See Lee v. Brown, 10 Vet. App. 336 (1997).  Dr. Moore, in a 
March 1996 statement, was more certain, stating that his pes 
planus had been undoubtedly worsened by his military duties.  
Dr. Pirotta stated that the veteran's 17 months of combat 
with a significant amount of time marching with a full pack 
would have aggravated his flat foot deformity, but inasmuch 
as this conclusion was based in part on a statement of 
history which is not supported by the record, i.e., 17 months 
of combat, it's weight must be accordingly diminished.  In 
contrast, the VA examiner in October 1996 found that the 
veteran's feet problems were likely exacerbated in service, 
but that no permanent increase in severity occurred.  He 
based this conclusion on the veteran's stated relief of 
symptomatology subsequent to service, when he was not 
required to be on his feet.  There is support for this 
conclusion in the absence of either documentation or other 
history of severe disability after service, until many years 
later.  Moreover, the veteran's testimony was to the effect 
that he did not seek medical treatment for several years 
after service, and then only on an infrequent basis, until 
the late 1980's.  

Nevertheless, the most recent VA examination addendum, dated 
in February 2000, and based on a January 1999 physical 
examination, as well as a review of the claims file, found 
that "[i]t is likely that the symptoms in the patient's feet 
were aggravated by demands of military service."  Concerning 
whether the pes planus, if pre-existing, underwent a 
permanent increase in severity during service, the examiner 
noted that it was likely that his symptoms increased during 
service but he was unable to state without speculation that 
the bone deformity underwent a permanent increase in severity 
during service.  

Because this examination report is the only report explicitly 
based on a review of the claims file, and in view of the 
previously discussed paucity of contemporaneous evidence, 
this record is the most probative medical evidence of record.  
Where a preservice disability underwent an increase in 
severity during service, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 C.F.R. 
§ 3.306(b) (1998).  However, this presumption, applies only 
to the element of service aggravation, and only after it has 
been demonstrated, at the merits stage, that a permanent 
increase in disability has occurred.  Maxson.  In order to 
establish aggravation, there must be evidence that the 
underlying condition, not just the symptoms, is worsened.  
Verdon v. Brown, 8 Vet.App. 529 (1996); Hunt v. Derwinski, 1 
Vet.App. 292 (1991).  Thus, it must be determined whether his 
statement that "[i]t is likely that the symptoms in the 
patient's feet were aggravated by demands of military 
service" refers to an increase in the severity of the 
underlying disorder, or merely an increase in symptomatology.  
On the one hand, his additional statement that it was likely 
that the veteran's symptoms increased during service, but 
that he was unable to state without speculation that the bone 
deformity underwent a permanent increase in severity during 
service, indicates that he was referring solely to an 
increase in symptomatology.  However, his use of the word 
aggravation connotes an increase in severity of the 
disability, and is, in fact, the term used in the statute as 
the basis for service connection.  

His hesitancy, as well as the hesitancy of the majority of 
the medical practitioners to make a definite statement as to 
inservice increase in severity underscores the difficulties 
in accurately assessing aggravation in a case based on 
evidence obtained decades after service.  Moreover, the 
numerous attempts by the veteran and the VA to obtain a 
definitive opinion have made it apparent that such a 
circumstance is unlikely to ever occur.  Bearing in mind 
these factual uncertainties, the Board finds that the VA 
examiner's statement that "[i]t is likely that the symptoms 
in the patient's feet were aggravated by demands of military 
service," when considered together with the numerous medical 
statements that have established preexistence and the 
possibility of aggravation, as well as the statutory 
language, is sufficient to place the evidence in equipoise as 
to the issue of aggravation.  With the application of 
38 U.S.C.A. § 5107(b), aggravation is found.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  There is no evidence to 
rebut the presumption of aggravation; accordingly, service 
connection, on the basis of aggravation, is warranted.   


ORDER

Service connection for pes planus, by aggravation, is 
granted.



REMAND

Regarding the issues of service connection for back and 
bilateral knee disorders, the veteran claims service 
connection for these disorders on the basis of both direct 
service connection, and as secondary to pes planus.  Since 
service connection for pes planus, by aggravation, has been 
granted, in order avoid any prejudice to the appellant, the 
Board must remand this case for readjudication, in light of 
our above decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, in order to avoid piecemeal litigation, 
and to ensure due process, the issues of service connection 
on a direct basis must also be remanded.  See Schroeder v. 
West, No. 99-7103 (Fed. Cir. May 18, 2000).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

The RO must readjudicate the claim for 
service connection for back and bilateral 
knee disabilities in light of the above 
decision granting service connection, by 
aggravation, for pes planus.  The claims 
must be adjudicated on both direct and 
secondary bases.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
        JEFF MARTIN
	Member, Board of Veterans' Appeals


 



